                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



NICHOLAS DEFRIES,                                   Case No. 3:21-cv-205-SB

               Plaintiff,                           ORDER

       v.

UNION PACIFIC RAILROAD
COMPANY,

               Defendant.


Anthony S. Petru and Gavin Barney, HILDEBRAND MCLEOD & NELSON, 350 Frank H. Ogawa
Plaza, 4th Floor, Oakland, California 94612. James H. Kaster and Lucas J. Kaster, NICHOLS
KASTER, PLLP, 4700 IDS Center, 80 South Eighth Street, Minneapolis, Minnesota 55402. Of
Attorneys for Plaintiff.

William H. Walsh and Connor D. Rowinski, COZEN O’CONNOR, 999 Third Avenue, Suite 1900,
Seattle, Washington 98104. Of Attorneys for Defendant.

Michael H. Simon, District Judge.

       Defendant Union Pacific Railroad Company filed a motion to dismiss Plaintiff Nicholas

DeFries’ failure to accommodate a disability claim under the Americans with Disabilities Act

(ADA) as time barred. ECF 13. Plaintiff responded that the statute of limitations on his claim

was tolled during the period of time he was part of a class in a putative class action, which has

since been decertified. See Quinton Harris et al. v. Union Pac. R.R. Co., Case No. 8:16-cv-381

PAGE 1 –ORDER
(D. Neb.). The Harris action did not assert a failure to accommodate claim on behalf of the class.

On June 4, 2021, U.S. Magistrate Judge Stacie F. Beckerman issued Findings and

Recommendations, recommending that the Court grant Defendant’s motion and dismiss

Plaintiff’s failure to accommodate claim. ECF 25.

       Under the Federal Magistrates Act (Act), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files an objection to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Act “does not

preclude further review by the district judge[] sua sponte . . . under a de novo or any other

standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”

       Plaintiff timely filed an objection (ECF 30) to which Defendant responded (ECF 33).

Plaintiff objects to Judge Beckerman’s conclusion that the statute of limitations on Plaintiff’s

failure to accommodate claim was not tolled for the period of time between his alleged injury



PAGE 2 –ORDER
and class decertification in the Harris action. Plaintiff argues that Judge Beckerman misapplied

applicable Ninth Circuit law to find that a claim that is not identical to the claim brought in the

class action is not tolled during the pendency of the class action, under American Pipe &

Construction Co. v. Utah, 414 U.S. 538 (1974). Instead, Plaintiff argues that any claim that is

based on the “same evidence, memories, and witnesses” is tolled, even if it is a cause of action

not asserted on behalf of the class in the class action, and that Plaintiff’s failure to accommodate

claim is based on the same evidence, memories, and witnesses as the disparate treatment claims

brought in the Harris class action.

          Defendant responds that Judge Beckerman was correct that American Pipe tolling only

applies to claims previously asserted on behalf of the class. Defendant further argues that even if

the Court found that the tolling rule applied to claims based on the same “evidence, memories,

and witnesses” as the class claims, Plaintiff’s failure to accommodate claim would not meet this

test. The failure to accommodate claim relates to different actions in a different time period and

asks the Court to examine different elements than the disparate treatment and disparate impact

claims.

          Upon Plaintiff’s objection, the Court reviewed Judge Beckerman’s finding de novo. The

Court ADOPTS Judge Beckerman’s finding and recommendation (ECF 25) and GRANTS

Defendant’s Motion to Dismiss Plaintiff’s failure to accommodate claim (ECF 13).

IT IS SO ORDERED.

          DATED this 15th day of July, 2021.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 3 –ORDER
